Title: To John Adams from Daniel Davis, 20 July 1822
From: Davis, Daniel
To: Adams, John


				
					Sir—
					Boston July 20th. 1822.
				
				I have been requested to deliver a discourse before the Suffolk bar, in Septr next—I am anxious to make it interisting, by a few historical and biographical Sketches of the bar, and of the profession about the time of and immediately preceding the revolution— As materials for these cannot be obtained from any person but yourself, I beg your permission to pass an hour with you on some morning of the coming week, to obtain Such memoranda upon this Subject as you may be pleased to communicate—You will confer a great favour on me by favouring me with your recollections of the members of the Suffolk bar in particular, previous to the revolution, and at the time of its commencmt. Their names—their connection with the Governmt. of that day—particularly any anecdotes of them, that may live  “live in your memory”—Any particulars respecting the practice, amount of fees, in ordinary cases—the extent of their libraries, who of them adhered to the royal, and who to the cause of their Country—&c &c—Any particulars of the above nature as to any of the bar, in the other counties, would be gratefully recd—&c &c—with the greatest respect / I am Your Obt. Sert
				
					Dan’l Davis
				
				
			